DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marcello et al. (US PGP 2005/0136350) in view of Yamazaki et al. (US PGP 2012/0156602) and further in view of Hirai et al. (US PGP 2020/0026210).
Marcello teaches a toner comprising toner particles comprising a binder resin and a release agent (Abstract).  The toner particles are further taught to comprise an amount of a release agent (wax) at a surface of the toner particles of from 12 to 25 wt. percent, which is understood to read on the range recited in the Applicant’s claim 1 (Abstract, [0030-31]).  Marcello teaches an emulsion aggregation method of forming In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  Marcello further teaches the use of silica as an external additive ([0021]), but does not teach an external additive A and B as recited in pending claim 1 nor does Marcello teach a suitable circularity for the toner particles.
Yamazaki teaches a toner comprising resin binder, a colorant and an external additive (Abstract).  The external additive comprises two separate types of additive.  One of the additives is taught to be a composite oxide particle comprising two or more metal oxide particles, namely titania and silica (Abstract).   This composite oxide particle reads on the Applicant’s external additive B.  The second external additive is taught to be a separate metal oxide particle that is coated with a siloxane compound (silicone oil, [0081-89]) and reads on the Applicant’s external additive A.  As the external additives are mixed the composite particles can be considered to have the silica particles on their surface as the surface of the composite particles will be contacted by the silica particles.  Yamazaki teaches that the utilization of these external additive particles suppresses photoconductor abrasion, maintains optical density and maintains high triboelectric charges on the toner ([0074], [0089] and [0091]).
.

Claims 2-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marcello et al. (US PGP 2005/0136350) in view of Yamazaki et al. (US PGP 2012/0156602) and further in view of Hirai et al. (US PGP 2020/0026210) as applied to claims 1 and 14-16 above, and further in view of Christopher et al. (US PGP 2011/0244382).
The complete discussions of Marcello, Yamazaki and Hirai above are included herein.  Yamazaki teaches the benefits of utilizing silica particles coated with a siloxane compound, but fails to teach a suitable molecular weight for said siloxane compound.
Christopher teaches hydrophobic silica particles for use as external additives in electrophotographic toners (Abstract and [0002-5]).  Additionally, Christopher teaches that the amount of hydrophobizing material that is attached to the surface of silica particles may be increased by utilizing siloxane compounds having the formula represented in paragraphs [0011-12] with a molecular weight between 208 and 625 ([0012 and [0030]).  This is further taught to reduce the water adsorption of the silica .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marcello et al. (US PGP 2005/0136350) in view of Yamazaki et al. (US PGP 2012/0156602) and further in view of Hirai et al. (US PGP 2020/0026210) as applied to claims 1 and 14-16 above, and further in view of Takahashi et al. (US PGP 2014/0178100).
The complete discussions of Marcello, Yamazaki and Hirai above are included herein.  Marcello and Yamazaki teach toners having external additives but do not teach suitable circularity values for the external additives.
Takahashi teaches a toner comprising external additives and further teaches that the external additives having an average circularity of 0.7 to 0.85 ([0041]).  Takahashi teaches that providing the external additives with a circularity within this range improves the frictional electrification while suppressing rolling of the external additive on the surface of the electrophotographic photoreceptor ([0041]).  Therefore, it would have .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marcello et al. (US PGP 2005/0136350) in view of Yamazaki et al. (US PGP 2012/0156602) and further in view of Hirai et al. (US PGP 2020/0026210) as applied to claims 1 and 14-16 above, and further in view of Sasaki et al. (US PGP 2010/0196817).
The complete discussions of Marcello, Yamazaki and Hirai above are included herein.  Marcello teaches a toner for use in an image forming apparatus and image forming method but does not teach the particular components/steps of said apparatus and method.
Sasaki teaches a toner comprising a polyester resin and further teaches an image forming apparatus and process cartridge for developing such a toner as well as a toner cartridge for housing such a toner.  The image forming apparatus is taught to comprise a photoreceptor, a charging unit for charging the photoreceptor, an exposure unit for forming a latent image, a developing unit for developing the latent image with toner, a transfer unit for transferring the developed image to a substrate and a fixing unit for fixing the transferred image to the substrate ([0145-147]).  Additionally, the process cartridge is taught to comprise at least one of the units of the image forming apparatus described above and the toner cartridge is taught to house the toner ([0148-155]).  et al.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/21/2022